Title: From John Adams to Mathew Carey, 7 July 1813
From: Adams, John
To: Carey, Mathew



Sir
Quincy July 7. 1813.

The Letter, within, from Colonel Jeremiah Obrien to Captain John Foster Williams, inclosed is one to me from John Marston Esq, is at the Service of Mr Clark and yourself.
The inclosed Letter to me From Mr Isaac Prince, you will please to return to me. This Gentleman is altogether unknown to me. I am apprehensive, that his magnificent Prospectus, by tempting the rich, and the elegant to wait for his Publication will injure You and Mr Clark, by diminishing the Sale of your first Edition and damping the public Ardour for the Second. I Shall continue to transmit to you, whatever little information may come to my Knowledge.
Has an Enemy done this? If He has, he is an ingenious Enemy, a Master of the Stratagems of War.
I know not how it is; but the landed Gentlemen in all Countries, Seem to be natural Enemies of a Navy. Holland has been ruined by this Cause. So has Portugal; So has Spain; The human Race owes its Independence and Safety for what I know to this Cause in France. We must not then censure it. We Americans have Shewn ourselves bone of the bone and flesh of the Flesh of other Nations, in this particular as in many others. Dr Franklin used to Say and write to Englishmen, very often “I have not been believed in England.” I can Say with equal Truth and Modesty “I have not been believed in America.” For eight and thirty Years; nay for eight and fifty Years have I held up, the naval resources of America as her Arm of Defence and the Instrument of her Prosperity and Glory. And what now, is our Misery and what is the Cause of it?
No President of the United States, ever Said a wiser thing, than he who Said, “if the English build thirty Frigates on the Lakes We must build Forty.” I Say if the English build fifty Line of Battle Ships on the Lakes We must build an hundred.
It is time for Somebody in this Country to think, Speak, write and Act.
I think I have received two and twenty Copies of the Sketches. Jonathan Jones Esqr I hope will pay you. If not, please to Send me your Account, and it Shall be remitted to you, some Way or other. Your obliged Servant
John Adams